Citation Nr: 1326039	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  08-29 401	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for chronic rhinosinusitis.

5.  Entitlement to an initial rating greater than 40 percent for degenerative disc disease of the lumbosacral spine.

6.  Entitlement to an initial rating greater than 10 percent for a disability manifested by chronic stuttering.

7.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the left lower extremity.

8.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the right lower extremity.

9.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January to April 1976 and from January 2004 to April 2005, including in Iraq in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted, in pertinent part, the Veteran's claims of service connection for degenerative disc disease of the lumbosacral spine (which was characterized as degenerative disease of the spine), assigning a 40 percent rating effective April 6, 2005, radiculopathy of the right lower extremity (which was characterized as lumbar radiculopathy, claimed as leg pain), assigning a zero percent rating effective December 11, 2005, radiculopathy of the left lower extremity (which was characterized as lumbar radiculopathy, left lower extremity), assigning a zero percent rating effective December 11, 2005, and for a disability manifested by chronic stuttering (which was characterized as chronic stuttering), assigning a 10 percent rating effective April 6, 2005.  The RO also denied the Veteran's claims of service connection for chronic rhinosinusitis, an acquired psychiatric disability, to include PTSD and depression (which was characterized as an acquired psychiatric disability, to include PTSD, depression, anxiety, and insomnia), a right foot disability (which was characterized as hallux rigidus, right foot), a left foot disability (which was characterized as hallux limitus of the left foot), and for bilateral hearing loss.  Having reviewed the evidence of record, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In a September 2009 rating decision, the RO in Newark, New Jersey, assigned higher initial 10 percent ratings effective April 6, 2005, for the Veteran's service-connected radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  Because these are not the maximum ratings available for these disabilities, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Because the Veteran currently lives within the jurisdiction of the RO in St. Petersburg, Florida, that facility retains jurisdiction in this appeal.  A Travel Board hearing was held at the RO in St. Petersburg, Florida, in June 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The issues of entitlement to a disability rating greater than 10 percent for hypertension and entitlement to service connection for a lung disability have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed an increased rating claim for hypertension in August 2010 and filed a service connection claim for a lung disability in September 2012.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, entitlement to an initial rating greater than 10 percent for a disability manifested by chronic stuttering, entitlement to an initial rating greater than 10 percent for radiculopathy of the right lower extremity, and entitlement to an initial rating greater than 10 percent for radiculopathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

In statements at his Travel Board hearing on June 6, 2013, prior to the promulgation of a decision in this appeal, the Veteran, through his service representative, requested a withdrawal of his appeal with respect to the denial of his claims of service connection for a left foot disability, a right foot disability, bilateral hearing loss, and for chronic rhinosinusitis, and entitlement to an initial rating greater than 40 percent for degenerative disc disease of the lumbosacral spine.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant have been met on the issues of entitlement to service connection for a left foot disability, a right foot disability, bilateral hearing loss, and for chronic rhinosinusitis, and an initial rating greater than 40 percent for degenerative disc disease of the lumbosacral spine.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Introduction, in the currently appealed rating decision issued in June 2007, the RO in Newark, New Jersey, denied, in pertinent part, the Veteran's claims of entitlement to service connection for a left foot disability, a right foot disability, bilateral hearing loss, and for chronic rhinosinusitis.  The RO also granted the Veteran's claim of service connection for degenerative disc disease of the lumbosacral spine, assigning a 40 percent rating effective April 6, 2005.  The Veteran disagreed with the denial of these service connection claims and also sought a higher initial rating for his service-connected degenerative disc disease of the lumbosacral spine.  He has perfected a timely appeal on these claims.  In statements on the record at his June 6, 2013, Travel Board hearing, prior to the promulgation of a decision in this appeal, the Veteran, through his service representative, requested a withdrawal of his appeal with respect to these claims.

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  Given the statements on the record at the Veteran's June 6, 2013, Travel Board hearing, requesting withdrawal of his appeal for service connection for a left foot disability, a right foot disability, bilateral hearing loss, and for chronic rhinosinusitis, and for a higher initial rating for his service-connected degenerative disc disease of the lumbosacral spine, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

Entitlement to service connection for a left foot disability is dismissed.

Entitlement to service connection for a right foot disability is dismissed.

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for chronic rhinosinusitis is dismissed.

Entitlement to an initial rating greater than 40 percent for degenerative disc disease of the lumbosacral spine is dismissed.


REMAND

The Veteran contends that he incurred an acquired psychiatric disability, to include PTSD and depression, during active service.  He specifically contends that his in-service stressors while serving in Iraq during Operation Iraqi Freedom caused or contributed to his current acquired psychiatric disability.  He also contends that his service-connected disability manifested by chronic stuttering and radiculopathy in each of his lower extremities are more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before these claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for an acquired psychiatric disability, he testified at his June 2013 Board hearing that his in-service stressor included an incident which involved nearly being grievously injured or killed by a tank while he was in Iraq.  See Board hearing transcript dated June 6, 2013, at pp. 4-6.  The Board notes in this regard that the Veteran's testimony is difficult to understand because of his chronic stuttering.  A review of the claims file indicates that the Veteran's most recent VA psychiatric examination occurred in September 2011.  A review of this examination report indicates that the Veteran's reported in-service stressor was seeing "car bombs [and] people getting blown up."  The September 2011 VA examiner was unable to render a diagnosis of PTSD or any other acquired psychiatric disability at that examination.  

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because it appears that the Veteran has identified a new alleged in-service stressor, and because this stressor was not discussed in the September 2011 VA examination report, the Board finds that this examination report is inadequate for VA purposes.  See also 38 C.F.R. § 4.2 (2012).  The Board observes in this regard that VA's duty to assist includes providing an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the length of time which has elapsed since his most recent examination in September 2011, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his acquired psychiatric disability.

With respect to the Veteran's higher initial rating claims for a disability manifested by chronic stuttering, radiculopathy of the right lower extremity, and for radiculopathy of the left lower extremity, he testified at his June 2013 Board hearing that all of these disabilities had worsened since his most recent VA examinations.  See Board hearing transcript dated June 6, 2013, at pp. 8-9.  A review of the claims file shows that the Veteran's most recent VA examinations for these disabilities occurred in October 2006.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examinations in October 2006, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected disability manifested by chronic stuttering, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Appellant's up-to-date VA and private outpatient treatment records.  The Veteran testified at his June 2013 Board hearing that he had been treated at VA Medical Centers in East Orange, New Jersey, and in Gainesville, Florida.  See Board hearing transcript dated June 6, 2013, at pp. 6.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability, a disability manifested by chronic stuttering, radiculopathy of the right lower extremity, or for radiculopathy of the left lower extremity since his service separation.  Obtain all VA treatment records which have not been obtained already, to include any records that may be available from VA Medical Centers in East Orange, New Jersey, and in Gainesville, Florida.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his acquired psychiatric disability, to include PTSD and depression.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability currently experienced by the Veteran, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability, to include PTSD and depression, if diagnosed, is related to active service or any incident of service.  If PTSD is diagnosed, then the examiner must identify the in-service stressor(s) which support this diagnosis.  The examiner also should state whether the in-service stressor(s) is based on the Veteran's fear of hostile military or terrorist activity.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred an acquired psychiatric disability, to include PTSD and depression, while serving in Iraq during Operation Iraqi Freedom.  The examiner also is advised that the Veteran's service personnel records show that he served in Iraq in support of Operation Iraqi Freedom from February 2004 to February 2005.  The examiner is advised further that the Veteran contends that his in-service stressor occurred when he was almost injured or killed by a tank while in Iraq.  The examiner finally is advised that the Veteran may be unable to communicate clearly due to his chronic stuttering.

3.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected disability manifested by chronic stuttering.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected disability manifested by chronic stuttering is manifested by incomplete severe paralysis of the twelfth (hypoglossal) cranial nerve or complete paralysis of the twelfth (hypoglossal) cranial nerve.  The examiner also should state whether, and to what extent, the Veteran experiences loss of motor function of the tongue due to his service-connected disability manifested by chronic stuttering, if possible.

4.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is asked to state whether the Veteran's service-connected radiculopathy of the right lower extremity is manifested by moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve, or complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible below the knee, or knee flexion weakened or (vary rarely) lost.  

The examiner also is asked to state whether the Veteran's service-connected radiculopathy of the left lower extremity is manifested by moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve, or complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible below the knee, or knee flexion weakened or (vary rarely) lost.

The examiner is advised that the Veteran may be unable to communicate clearly due to his chronic stuttering.

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


